 

Case 1:17-cv-01230-JB-LF Document 64 Filed 10/25/19 Page 1of3_

FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT 3
we. OCT25 209 «3

 

Yin 5
FOR THE DISTRICT OF NEW MEXICO * = a
MITCHELL R. ELFERE

J. LEE, _ CLERK
Plaintiff,
No. 17-cv-01230-JB/LF
Vv.
THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,
Defendants.
AMENDED SCHEDULING ORDER

THIS MATTER having come before the Court on the Joint Motion to Amend Scheduling
Order [Doc. 63] and the Court being fully advised in the premises, FINDS that the Joint Motion
is well taken and shall be GRANTED.

IT IS THEREFORE ORDERED that the Scheduling Order [Doc. 51] is amended as
follows:

The termination date for discovery is extended to November 4, 2019, for the limited
purpose of allowing the parties to complete currently-pending discovery;

Motions relating to discovery (including, but not limited to, motions to compel and
motions for protective order) shall be filed with the Court and served on opposing parties by
November 22, 2019;

Pretrial motions, other than discovery motions, shall be filed with the Court and served

on opposing parties by December 2, 2019;

 
 

- Case 1:17-cv-01230-JB-LF Document 64 Filed 10/25/19 Page 2 of 3

Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiffs to
Defendants on or before January 17, 2020; Defendants to the Court on or before January 28,

2020;

A Motion Hearing is scheduled in this matter o , 2.2020 ak A Bg Oo. ,

 

This matter is set for Pretrial Conference on Ct LO ‘ 2020 ak /100) com

0
This matter is set for a Bench Trial on a trailing docket beginning on | \% 2020
ak % ‘ awa.

All other deadlines and requirements set forth in the Scheduling Order [Doc. 51] remain

we 0 Sean

UNITED STATES DISTRI ons GOURT JUDGE

 

in effect.

IT IS SO ORDERED.

 
 

Case 1:17-cv-01230-JB-LF Document 64 Filed 10/25/19 Page 3 of 3

Jointly Submitted:

ADAMS+CROW LAW FIRM
Attorneys for Plaintiff

5051 Journal Center Blvd. NE, Suite 320
Albuquerque, NM 87109

(505) 582-2819; (505) 212-0439 (fax)
Arlyn@adamscrow.com
Alana@adamscrow.com

Approved via email — September 27, 2019
By:

 

‘Arlyn G. Crow
Alana M. De Young

and

SHEEHAN & SHEEHAN, P.A.
Attorneys for Defendants

P.O. Box 271

Albuquerque, NM 87103

(505) 247-0411; (505) 842-8890 (fax)
qs@SheehanSheehan.com

/s/ Quentin Smith
By:

 

Quentin Smith

 
